Title: To James Madison from Thomas McKean, [6 May] 1801
From: McKean, Thomas
To: Madison, James


[Philadelphia, 6 May 1801]
… Permit me to congratulate you & my country on the renovated state of the affairs of the United States of America. Our enemies are humbled but not yet subdued; their greatest power exists in the offices they yet hold; strip them of the influence they possess from this source and they will be effectually subdued. Every possible measure to prevent this has been put in use, flattery, threats, invectives, &c &c, are artfully & insiduously practised, but I trust in vain; with respect to myself they have proved in vain.…
 

   
   Printed extract (Stan. V. Henkels Catalogue No. 720 [1894], item 622).


